dfinternal revenue service washington d c tax_exempt_and_government_entities_division uniform issue list legend taxpayer a taxpayer b ira c account d amount e company f bank g individual h dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received a distribution from ira c totaling amount e taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to a miscommunication between herself and her son individual h which led to amount e being placed in a non-ira account taxpayer a also suffered from a medical_condition and treatments which impaired her ability to accomplish a timely rollover taxpayer a further represents that amount e has not been used for any other purpose ii and an taxpayer a was married to taxpayer b until his sudden death on december taxpayer b handled the family financial and tax matters taxpayer b maintained ira c an individual_retirement_annuity under code sec_408 with company f taxpayer a was the beneficiary of taxpayer b’s ira in december seeking a higher rate of return taxpayer a decided to withdraw the funds from ira b and roll them over to a non-annuity ira taxpayer a received a check dated december from company f totaling amount e due to a back injury suffered in november operation in december j taxpayer a was incapable of caring for herself and directed her son individual h to deposit the check in bank g individual h was not familiar with the finances of taxpayer a and that the check represented an ira distribution and deposited amount e in a non-ira account on december taxpayer a did not discover the mistake until after the expiration of the 60-day period when she started to have her income_tax return prepared i based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distribution of amount e sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on sec_408 of the code defines and provides the rules applicable to ira_rollovers which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 1d of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation including a statement from her treating physician submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her ongoing medical_condition and a miscommunication with her son concerning her intention to rollover amount e to another ira therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from ira c with company f the taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount e into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount e will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if contact se t ep ra t1 ld a at a you wish to inquire about this ruling please enclosures sincerely yours manager employee_plans technical group deleted copy of this letter notice of intention to disclose notice cc
